Citation Nr: 0906773	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to December 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 decision by the RO 
which denied service connection for erectile dysfunction, 
claimed as secondary to service-connected PTSD.  


FINDING OF FACT

The veteran's erectile dysfunction is at least as likely as 
not related to his service-connected PTSD.  


CONCLUSION OF LAW

The veteran's erectile dysfunction is proximately due to or 
the result of the service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
discussed further.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Factual Background & Analysis

The Veteran contends that his erectile dysfunction (ED) is 
due to his PTSD or, in the alternative, caused by the 
medications he takes for his service-connected PTSD.  

In the instant case, the evidence of record shows that the 
Veteran is service-connected for PTSD, rated 70 percent 
disabling, and that he has been prescribed several 
medications for his PTSD, including Paxil and paroxetine.  
Various VA outpatient notes from 2003 to the present showed 
that he also suffers from erectile dysfunction (ED).  
Elements (1) and (2) of Wallin have therefore been met.

When examined by VA in May 2006, the Veteran reported a 
history of vasectomy in 1975, without any residual problems 
or impotency, and that he had kidney stones in the 1980's.  
The Veteran denied any recurrent urinary tract infections, 
nephritis or any other history of genitourinary problems.  At 
that time, his medications included Trazodone, Quetiapine, 
Paroxetine, and Bupropion.  The Veteran reported that he 
could not achieve vaginal penetration with ejaculation and 
said that he had tried Viagra and counseling in the past with 
poor results.  On examination, the examiner indicated that 
there was no evidence of any endocrine, neurological, 
vascular, or infectious disorder affecting the Veteran's 
sexual function.  A genitourinary examination was essentially 
normal and showed no evidence of penile deformity, testicular 
atrophy, prostate bogginess or stoniness, or any evidence of 
a genitourinary disease.  The diagnosis was erectile 
dysfunction.  The examiner indicated that she had reviewed 
the claims file but that she could not offer an opinion as to 
whether the Veteran's ED was related to his PTSD without 
resorting to speculation.  

In November 2008, the Board referred the claims file for a 
VHA expert medical opinion as to whether the Veteran's ED was 
related to his service-connected PTSD, including any 
medications prescribed for his service-connected disability.  

In a January 2009 report, a VA specialist in urology 
indicated the claims file was reviewed and included a 
detailed description of the Veteran's complaints, 
medications, and risk factors for ED.  The urologist 
indicated that the Veteran did not have any cardiovascular 
risk factors for ED.  The examiner then provided a detailed 
discussion of the various medications that the veteran took 
to treat his PTSD.  Several of those medications were noted 
to not be generally associated with ED.  However, with 
respect to the veteran's use of Paxil (paroxetine), which is 
SSRI that treats depression and panic disorders, the 
urologist stated that it caused ED in over 50 percent of 
patients taking the medication.  Given the foregoing, the 
urologist opined that it was at least likely as not that the 
veteran's PTSD, or the Paxil he took to treat his PTSD, 
caused or aggravated his ED.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the VHA urologist's report provides a causal link or 
nexus between the veteran's current ED and a service-
connected disability.  The urologist reviewed the entire 
claims file, considered other possible etiologies for the 
Veteran's ED, and found that it was at least as likely as not 
that his ED was related to the service-connected PTSD and the 
medications taken for this disability.  Further, there is no 
evidence of record which suggests an alternative etiology for 
the Veteran's ED.  In light of the favorable medical opinion, 
the Board finds that service connection for ED secondary to 
the service-connected PTSD, is warranted.  

ORDER

Service connection for erectile dysfunction, secondary to 
service-connected PTSD, is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


